DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The listing of references in the specification (see, e.g., paragraph [0015], lines 7-9) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0010], final line: “KHz” appears instead of “kHz” 
Paragraph [0011], lines 2 and 12: “MEMs” appears instead of “MEMS” 
Paragraph [0012], line 1: “the system and method operates” appears instead of “the system and method operate” 
Paragraph [0013], line 15: “RMS” appears without any explanation of its meaning (cf. paragraph [0020], line 3, where an explanation appears, seven paragraphs after the term is first used). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Paragraph [0015] of the specification makes reference to an article by Tolonen et al., not listed in any IDS, nor was a copy provided.  The specification alludes to an enhanced autocorrelation method as known, but it appears that the Tolonen article is the only one to use the term "enhanced autocorrelation”.  Moreover, the Tolonen article may be specific to an application relating to, e.g., speech or music, where an audio signal is divided into two channels based on a frequency of 1 kHz (low-frequency channel and high-frequency channel).  For gunshots, which are impulsive, the bandwidth is significantly higher than that of speech, and no guidance is provided by the inventors as to how Tolonen would have to be applied and/or modified to make Applicant’s invention work.
In addition, there are significant errors and omissions in Applicant’s disclosure.
Paragraph [0016], first sentence, states that a maximum value of “the enhanced autocorrelation is determined”.  In Tolonen, both the low channel and the high channel are used to finally obtain the “enhanced correlation”, it appears, and it is not clear how “enhanced autocorrelation” vs. standard correlation is needed to “establish a peak in this frequency range” (i.e., 15 kHz - 25 kHz).  Paragraph [0016] then goes on to describe that “all amplitudes … are summed”; presumably this means that all values of signal, when expressed in a frequency domain, are summed.  Isn’t this just proportional to net acoustic power in that frequency range?  It is not clear that Applicant’s understand this, or indeed if this is what Applicant’s mean or intend. 
In paragraph [0017], the term “the RMS of microphone” is used (lines 6 and 7).  A microphone is a physical device, a tangible thing; how can it have a root mean square (RMS)?  It may be that Applicants mean that an RMS value of a microphone signal is calculated, but this is not clear; moreover, is this in a time domain or in a frequency domain?  Worse, in line 13, it is stated: “the RMS stays high” – the RMS what? Voltage amplitude? Digital value of signal on some arbitrary, unspecified scale? dB FS? This is not made clear.  This lack of specificity continues throughout the remainder of the specification, where terms such as, for example, “average RMS” are used without elaboration (“averaging multiple RMS values or points” still leaves uncertainty as to what these are values of, and how measured). 
In view of these defects, it cannot be said that the inventors have possession of the claimed invention, thus the application fails to satisfy the written description requirement.
In a similar way, due to the errors and omissions, it would appear that undue experimentation would be necessary to practice Applicant’s invention; e.g., Tolonen et al. no doubt invested a significant amount of effort before a publication-quality article could be submitted to a peer-reviewed journal -- it is not clear that the work of Tolonen is transferable to the present situation with only routine effort of an ordinary artisan, in view of the errors in this application.  Consequently, the application fails to satisfy the enablement requirement. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645